SUMMARY ORDER
Petitioner Yi Lin Zhang (“Zhang”) petitions for review of an order of the BIA affirming the decision of an immigration judge (“IJ”) ordering his removal to China and denying his applications for asylum, withholding of removal, and voluntary departure. We assume the parties’ familiarity with the facts and procedural history of the case.
The IJ properly denied relief based on an adverse credibility finding that is supported by substantial evidence. Specifically, the IJ noted that Zhang was unable to provide detailed testimony about key events, such as his wife’s allegedly coerced use of an IUD and the imposition of a fine on Zhang for having a second child. In addition, the IJ concluded that Zhang’s testimony that he remained in bed when family planning officials raided his home was unbelievable. In sum, the IJ provided “specific, cogent reasons” for finding Zhang to be incredible, and those reasons “[bore] a legitimate nexus to” his asylum and withholding of removal claims. Secaidar-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.2003).
For these reasons, the petition for review is DENIED, and the decision of the BIA is AFFIRMED. Having completed our review, the stay of deportation previously granted in this petition is VACATED.